Citation Nr: 0527119	
Decision Date: 10/05/05    Archive Date: 10/17/05	

DOCKET NO.  01-08 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to specially adapted housing. 

2.  Entitlement to a special home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that denied the benefits sought on appeal.  
The veteran, who had active service from July 1974 to June 
1977, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.  In October 2003 
and July 2004, the Board returned the case to the RO for 
additional development.  The case was subsequently returned 
to the Board following accomplishment of the requested 
development and is now ready for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is evaluated as 60 percent disabled for a 
congenital deformity of L1, L2 and L3 with spinal bifida 
occulta at L5 with minimal spondylolisthesis at L5-S1 and 
entitled to a total evaluation based on individual 
unemployability due to that service-connected disability.  

3.  The veteran is not shown to have loss, or loss of use, of 
both lower extremities which precludes locomotion without the 
aid of braces, crutches, canes or a wheelchair, or the loss 
or loss of use of one lower extremity together with either 
the residuals of organic disease or injury or loss, or loss 
of use of one upper extremity which so affects the function 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.

4.  The veteran is not service connected for disabilities of 
his eyes or upper extremities, and is not shown to be blind 
in both eyes with 5/200 visual acuity or had the anatomical 
loss or loss of use of both hands.  



CONCLUSIONS OF LAW

1.  The requirements for specially adapted housing have not 
been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2004).

2.  The requirements for a special home adaptation grant have 
not been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.809a (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, a letter from the 
VA Appeals Management Center to the veteran dated in July 
2004 effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter satisfied the notification 
requirements of the VCAA by:  (1) Informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate the claim; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran to 
provide any evidence in his possession that pertains to his 
claim.

While the Board acknowledges that the July 2004 letter was 
provided to the veteran after the initial unfavorable 
decision in this case, the United States Court of Appeals for 
Veterans Claims has held that in such situations the veteran 
has a right to a VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this case, following the notice provided 
by the July 2004 letter additional VA medical evidence was 
obtained.  After the RO received that evidence the veteran's 
claim was again reviewed, and the RO continued the denial of 
the benefits sought.  The RO then issued a Supplemental 
Statement of the Case in April 2005.  

The Board also notes that the veteran and his representative 
have not argued that any possible error or deficiency in the 
VCAA notice has prejudiced him in the adjudication of his 
claim.  See Mayfield v Nicholson, 19 Vet. App. 103 (2005).  
Therefore, under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran was afforded VA examinations in order to answer 
the medical question presented in this case.  In addition, VA 
medical records are associated with the claims file, 
including records submitted by the veteran at the time of his 
hearing before the BVA in Washington, D.C. in March 2002.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the veteran's claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.  

The veteran essentially contends that he has lost the use of 
his legs due to his service-connected back disability.  
Therefore, he asserts he meets the requirements for specially 
adapted housing or a special home adaptation grant.  As such, 
a favorable decision has been requested.

Under VA laws and regulations pertaining to specially adapted 
housing a veteran is entitled to this benefit when he has 
demonstrated an entitlement to compensation for a permanent 
and total service-connected disability, (1) due to the loss, 
or loss of use, of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
cane, or a wheelchair, or (2) which includes (A) blindness in 
both eyes, having only light perception, plus (B) loss or 
loss of use of one lower extremity, or (3) due to the loss of 
use of one lower extremity together with (A) residuals of 
organic disease or injury, or (B) loss or loss of use of one 
upper extremity, which so affect the function of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, cane, or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809(b).  

In order to warrant a special home adaptation grant the 
veteran must be entitled to compensation for a permanent and 
total service-connected disability which (A) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(B) includes the anatomical loss or loss of use of both 
hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).  

At the outset, the Board observes that the veteran has one 
service-connected disability involving his back, specifically 
a congenital deformity of L1, L2 and L3 with spina bifida 
occulta at L5 with spondylolisthesis at L5, S1 that is 
evaluated as 60 percent disabling, but also entitles him to a 
total evaluation based on individual unemployability due to 
that service-connected disability.  The veteran contends that 
as a result of that disability he has lost the use of his 
legs.  As such, it is clear that the veteran does not meet 
the requirements for a special home adaptation grant.  The 
veteran is not entitled to compensation for a permanent and 
total disability which is due to blindness in both eyes or 
the anatomical loss or loss of use of both hands.  The 
veteran does not contend that he is blind or that he has the 
anatomical loss or loss of use of both hands.  Therefore, the 
Board concludes that the veteran does not meet the 
requirements for a special home adaptation grant.  

With respect to specially adapted housing, the Board finds 
that the medical evidence does not demonstrate that the 
veteran meets the requirements for specially adapted housing 
because that evidence does not demonstrate that he has loss 
of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, cane of a 
wheelchair.  While the medical evidence clearly demonstrates 
that the veteran has been prescribed and utilizes a walker 
and a wheelchair as a result of his disability, the recent VA 
examinations demonstrate that the veteran does not have the 
requisite loss of use so as to entitle him to specially 
adapted housing.  

The veteran underwent VA examinations in order to determine 
whether he has loss of use of his lower extremities.  The VA 
neurological examination performed in January 2004 noted that 
the veteran was able to stand only with support and that he 
must use a walker to ambulate about 50 feet and utilized a 
wheelchair to ambulate distances longer than 50 feet.  The 
strength in the legs was reported to be poor and the veteran 
reported numbness in his legs and feet.  On physical 
examination tone and coordination were intact in the lower 
extremities.  At the hips there was 30 percent residual 
flexion and extension bilaterally and 40 percent residual 
extension and flexion of both ankles.  There was also 
60 percent residual dorsiflexion and plantar flexion in the 
feet bilaterally.  Coordination of the lower extremities was 
reportedly impaired and could not adequately be tested 
because of the degree of motor weakness.  Knee jerks were 
reported to be two plus and the ankle jerks were absent as 
were both plantares.  Sensory examination revealed decreased 
sensation in the L4 and L5 segmental dermatomes.  

The VA orthopedic examination performed in January 2004 
disclosed that the range of motion of the back was 0 degrees 
of extension and 60 degrees of flexion with complaints of 
pain.  Right and left lateroflexion was 0 degrees with 
resistance and rotation was also 0 degrees with resistance 
and pain.  The examiner noted that there was not enough 
cooperation during the examination, but indicated that the 
veteran was able to get on to the examining table with long 
deliberation and leaning in the side and rolling over 
complaining of pain.  Leg lengths were equal and reflexes 
were two plus.  Plantar reflex was doubtful and sensation to 
touch was present.  Straight leg raising was to 30 degrees 
with complaints of severe pain in the back and legs.  
Examination of the legs disclosed no evidence of active 
elevation of the lower limbs from the supine position against 
gravity.  Examination of both knees disclosed a normal 
appearance without any swelling or effusion.  Active and 
passive motion revealed it was possible to negative 
30 degrees of extension and 90 degrees of flexion producing a 
range of motion from 30 to 90 degrees.  Power against 
resistance was 3 plus/5 and power against gravity was also 
present.  There was no spasticity in the lower limbs and EHL 
[extensor hallucis longus] was strong.  There was no atrophy 
of the leg muscles and there was no atrophy of the thigh 
muscles.  

Since neither examiner offered an opinion as to whether the 
veteran actually had loss of use of his lower extremities, in 
July 2004 the Board requested that the veteran's claims file 
be returned to the examiners who performed their respective 
examinations for such an opinion.  The examiner who performed 
the neurological examination indicated in a July 2004 opinion 
that the veteran had partial loss of use of his lower 
extremities, but not total loss of use.  The examiner who 
performed the orthopedic examination indicated in an August 
2004 opinion that after reviewing the entire medical records 
it was the examiner's opinion that the veteran did not have 
loss of use of both lower extremities to preclude locomotion 
without the aid of braces, crutches, cane or wheelchair due 
exclusively to his service-connected lumbar spine disability.  

Based on this record, the Board must conclude that the 
veteran does not meet the requirements for specially adapted 
housing.  While the veteran clearly has a significant 
service-connected back disability that produces impairment of 
his legs, there is no medical opinion that the veteran has 
loss of use of his lower extremities as a result of his 
service-connected disability.  The most recent VA 
examinations yielded opinions specifically on point, that the 
veteran did not currently have loss of use of his lower 
extremities.  

The Board acknowledges that there are clear differences in 
the descriptions of the veteran disability provided by the VA 
examiners who provided the VA neurological and orthopedic 
examinations.  However, the Board specifically notes that the 
orthopedic examination reported that the veteran had both 
active and passive motion of his knees, power against 
resistance was 3 plus/5, he was able to perform a straight 
leg raising test, had no atrophy of his lower extremities and 
was able to get on to the examining table, all clinical 
findings that are consistent with the conclusions of both 
examiners that the veteran does not have loss of use of his 
legs.  As such, the Board concludes that the requirements for 
specially adapted housing have not been met.  


ORDER

Specially adapted housing is denied.  

A special home adaptation grant is denied. 



____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


